Citation Nr: 1100180	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  10-43 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement for the costs of private 
medical expenses incurred for unauthorized service provided at 
the Arnot Ogdon Medical Center on February 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2010 administrative decision of the Department of 
Veterans' Affairs (VA) Medical Center in Canandaigua, New York.  
In that decision, the VA Medical Center denied entitlement to 
reimbursement for medical expenses incurred at Arnot Ogden 
Medical Center on February 1, 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is remanded to the VA Medical Center.  The Veteran 
will be advised if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  The General Counsel 
reasoned that there was no reasonable possibility that such a 
claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. 
Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The VA Medical Center did not provide VCAA notice to the Veteran 
on the grounds that the claim was being denied as a matter of 
law, namely that the Veteran was ineligible for reimbursement 
because he had other insurance coverage.  This reasoning applies 
to denials under the provisions of 38 U.S.C.A. § 1725 (West 
2002), but not under 38 U.S.C.A. § 1728 (West 2002).

While the statement of the case contained the provisions of some 
regulations pertaining to adjudications under 38 U.S.C.A. § 1728, 
the Veteran's claim was only adjudicated under the provisions of 
38 U.S.C.A. § 1725.  It would be potentially prejudicial to the 
Veteran for the Board to adjudicate entitlement under 38 U.S.C.A. 
§ 1728 in the first instance.  See Houston v. Nicholson, 18 Vet. 
App. 395 (2004).

Under the provisions of 38 U.S.C.A. § 1728, unauthorized medical 
expenses may be reimbursed if three criteria are met: (a) the 
care and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability, permanent in 
nature, resulting from a service- connected disability, or (4) 
for any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program and who 
is medically determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.47(i); and (b) 
the services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and (c) 
no VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA authorization 
for the services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have been 
refused. See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2009); see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran is in receipt of a total rating for compensation 
based on individual unemployability (TDIU).  He has argued that 
the treatment was for a medical emergency, and his representative 
has argued to the Board that the treatment was for a medical 
emergency.  His representative has argued to the Board that it 
would have been unreasonable to travel to the nearest VA Medical 
Center because it was an hour away from his home.  The Board's 
research indicates that Arnot Ogden Medical Center is 38.4 miles 
from the Veteran's home and that the trip would take 
approximately 54 minutes by car; while the VA Medical Center in 
Bath, New York is 43.3 miles away and the trip from the Veteran's 
home would take approximately 49 minutes by car.

To afford the Veteran due process it is necessary to remand this 
claim.

The appeal is REMANDED for the following action:

1.  The VA Medical Center should 
adjudicate the Veteran's claim under the 
provisions of 38 U.S.C.A. § 1728.  Before 
doing so, it should send him and his 
representative a VCAA notice letter.

2.  If the benefit remains denied the VA 
Medical Center should issue a supplemental 
statement of the case, before returning 
the case to the Board.

The Veteran is entitled to submit additional evidence and 
argument. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




